Citation Nr: 0122252	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's income is excessive for the receipt of 
nonservice-connected pension benefits.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This appeal arose from a March 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's income 
was excessive for the receipt of nonservice-connected pension 
benefits.  This decision was confirmed and continued in 
October 1999.  In May 2000, VA issued an administrative 
decision which found that the veteran's life insurance 
expenses were not allowable medical expenses which could be 
excluded from his income.


FINDINGS OF FACT

1.  As of December 1, 1992, the maximum annual pension rate 
(MAPR) for a veteran with two children was $11,276.

2.  As of March 2, 1993 the reported annual income from 
Social Security Administration (SSA) benefits for the veteran 
and his two children was $18,739; he also reported $2,248 in 
medical expenses.

3.  As of December 1, 1993, the MAPR for a veteran with two 
children was $12,900.

4.  As of December 1, 1993, the reported annual income from 
SSA benefits for the veteran and his two children was 
$19,225; he also reported $2,248 in medical expenses.

5.  As of March 1, 1994, the MAPR for a married veteran with 
two children was $12,900.

6.  As of March 1, 1994, the reported annual income from SSA 
benefits for the veteran and his two children was $19,225 and 
his wife's earnings were $6, 720, for a total income of 
$25,945.  He also reported $1,191 in medical expenses.

7.  As of December 1, 1994, the MAPR for a married veteran 
with two children was $13,263.

8.  As of December 1, 1994, the reported annual income from 
SSA benefits for the veteran and his two children was $19,765 
and his wife's earnings were $6,720, for a total of $26,485.  
Also reported were $1,191 in medical expenses.

9.  From January 1, 1995, the veteran's spouse's income was 
$18,430, added to the veteran's and children's SSA benefits 
of $19,765, for a total income of $38,195.

10.  As of December 1, 1995, the MAPR for a married veteran 
with one child was $12,205.

11.  As of December 1, 1995, the reported annual income from 
SSA benefits for the veteran his child was $20,274 and his 
wife's reported earnings were $18,430, for a total income of 
$38,704.

12.  As of January 1, 1996, the veteran's spouse's earnings 
increased to $20,300, for a total income of $40,574.

13.  As of December 1, 1996, the MAPR for a married veteran 
with one child was $12,560.

14.  The reported annual income from SSA benefits for the 
veteran and his child was $20,865; his spouse's income was 
$20,300 for a total income of $41,165.

15.  As of January 1, 1997, the veteran's spouse's income 
increased to $23,493, for a total income of $44,385.

16.  As of December 1, 1997, the MAPR for a married veteran 
with a child was $12,825.

17.  As of December 1, 1997, the reported annual income of 
the veteran and his child from SSA benefits was $21,309, and 
his spouse's income was $23,493 for a total income of 
$44,802.

18.  As of January 1, 1998, the veteran's spouse's income had 
increased to $23,600 for a total income of $44,909.

19.  As of August 21, 1998, the reported annual income of the 
veteran from SSA benefits was $14,205 and his wife's earnings 
were $23,600 for a total of $37,805.

20.  As of December 1, 1998, the MAPR for a married veteran 
was $11,497.

21.  As of December 1, 1998, the reported annual income for 
the veteran from SSA benefits was $14,394 and his wife's 
earnings were $23,600 for a total of $37,994.

22.  The veteran's countable income has exceeded the 
applicable MAPR for all periods during the pendency of the 
appeal.


CONCLUSION OF LAW

The veteran's countable income is in excess of the MAPR for 
receipt of pension benefits.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 501, 1521, 1522 (West 1991); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances and the duty to notify a veteran of the laws 
and regulations used in the appeal and of the need to submit 
evidence to substantiate the claim(s).  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The record includes eligibility 
verification reports and medical expense reports.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran has been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for whether his income is excessive for the receipt of 
nonservice-connected pension benefits.  The Board concludes 
that the discussions in the rating decision, statement of the 
case, supplemental statement of the case and letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the VCAA.  38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been finalized.

By a decision in January 1998, the veteran was held 
permanently and totally disabled for pension purposes 
effective February 10, 1993.  In March 1998, he was informed 
that he could not be paid pension benefits as his family 
income exceeded the limit set by law.  In this decision, the 
RO noted that his family income was $18,283, which exceeded 
the limit of $12,825 set by law for a veteran with 
dependents.  

The veteran reported the following income for the period in 
question:  as of March 2, 1993 his reported annual income 
from Social Security Administration (SSA) benefits for 
himself and his two children was $18,739; he also reported 
$2,248 in medical expenses, which would have reduced his 
income to $16,491.  On December 1, 1993, his reported annual 
income from SSA benefits for himself and his two children was 
$19,225; he also reported $2,248 in medical expenses, thereby 
reducing his income to $16,977.  On March 1, 1994, his annual 
income for SSA benefits for himself and his two children was 
$19,225 and his wife's earnings were $6, 720, for a total 
income of $25,945.  He also reported $1,191 in medical 
expenses, thus reducing his income to $24,754.  On December 
1, 1994, the reported annual income for SSA benefits for the 
veteran and his two children was $19,765 and his wife's 
earnings were $6,720, for a total of $26,485.  Also reported 
were $1,191 in medical expenses, thereby reducing his income 
to $25,294.  On January 1, 1995, the veteran's spouse's 
income increased to $18,430 which, when added to the 
veteran's and children's SSA benefits of $19,765, totaled 
$38,195.  On December 1, 1995, his reported annual income 
from SSA benefits for himself and his child was $20,274 and 
his wife's reported earnings were $18,430, for a total income 
of $38,704.  The reported annual income on January 1, 1996 
from SSA benefits for the veteran and his child was $20,865; 
his spouse's income was $20,300 for a total income of 
$41,165.  As of January 1, 1997, the veteran's spouse's 
income increased to $23,493, for a total income of $44,385.  
On December 1, 1997, the reported annual income of the 
veteran and his child from SSA benefits was $21,309, and his 
spouse's income was $23,493 for a total income of $44,802.  
As of August 21, 1998, the reported annual income of the 
veteran from SSA benefits was $14,205 and his wife's earnings 
were $23,600 for a total of $37,805.  Finally, on December 1, 
1998, the reported annual income for the veteran from SSA 
benefits was $14,394 and his wife's earnings were $23,600 for 
a total of $37,994.

According to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable MAPR specified in 38 C.F.R. § 3.23.  See 
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  The MAPR is 
periodically increased year to year.  38 C.F.R. § 3.23(a).  
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income under Chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
income is not specifically excluded under 38 C.F.R. § 3.272 
and is therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12 month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

38 U.S.C.A. § 1522(a), in pertinent part, provides that the 
Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  Hardship shall be held to exist when annual 
expenses necessary for reasonable family maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support a 
reasonable quality of life.  38 C.F.R. § 3.23(d).

A child's income shall be considered "reasonably available" 
when it can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance.  38 C.F.R. 
§ 3.23(d)(6).

When hardship is established under the provisions of 
38 C.F.R. § 3.23(d)(6) there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or the 
countable annual income of the veteran or surviving spouse.  
38 C.F.R. § 3.272(m). 

The MAPR for a married veteran, who had income from children 
for parts of the period in question ranged between $11,276 
and, at its highest, $12,825.  See VA ADJUDICATION AND 
PROCEDURE MANUAL M21-1, Part I, Appendix B.  In 1993, $2,248 
in medical expenses were excluded from income, as was $1,191 
in medical expenses in 1994.  VA issued an Administrative 
decision in May 2000 which found the $600 is life insurance 
costs could not be excluded from income in 1993 as this was 
not an allowable medical expense and did not contribute to 
reasonable family maintenance.  The veteran had also reported 
in February 1999 that he had spent $16,092 on necessities 
during the period from March 1, 1993 to February 28, 1994; 
his reported yearly income for this period was $18,739.  

Because payments of any kind from any source shall be counted 
as income unless specifically excluded, the gross amount of 
the veteran's and his children's SSA benefits (for those 
periods when applicable), as well as his spouse's earned 
income are countable for each applicable reporting period.  
38 U.S.C.A. § 1503.  The United States United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"),  has noted that "annual income" as defined by 
statute and applicable regulation, includes payments of any 
kind from any source, unless explicitly exempted by statute 
or regulation.  Martin v. Brown, 7 Vet. App. 196 (1994).

As noted above, MAPR for the period of time in question 
ranged between $11,276 and, at its highest, $12,825.  The 
veteran's annual family income has ranged between $18,739 
and, at its highest, $44,909.  The veteran's countable income 
has always exceeded the legislated MAPR for the period of 
time in question, even after reduction of allowable medical 
expenses and the costs of reasonable family maintenance.  The 
Board is not free to ignore the legislative monetary limits 
imposed on eligibility for pension benefits.  Thus, because 
the law is dispositive in this case, the claim must be denied 
on the basis of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's income is excessive for receipt of nonservice-
connected pension benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

